Citation Nr: 0512417	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-22 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for residuals, fracture, 
healed, right great toe, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted an increased rating of 10 percent for 
residuals, fracture, healed, right great toe, effective July 
22, 2002.  In March 2005, the veteran testified before the 
undersigned Veterans Law Judge at a Board videoconference 
hearing at the RO.

On his VA Form 9 dated in July 2003, the veteran asserted an 
informal service connection claim for his hip and back, as 
secondary to his service-connected toe disability.  This 
issue is referred to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the March 2005 Board hearing, the veteran stated that his 
toe problem has become worse in the past couple of years 
since his last VA examination in October 2002.  Specifically, 
he stated that he experiences more pain on a daily basis.  He 
indicated that daily pain is a 10, and on periods of flare-
ups it is at a 12.  In this regard, VA's General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); see also Caffrey 
v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The record does not show that the veteran 
has had another examination to determine the severity of his 
disability.  

Additionally, the Board observes that RO obtained the VA 
outpatient treatment records from April 1998 to November 
2003.  At his hearing, the veteran indicated that he had 
received more recent treatment at the Kirkville VA facility.  
These records are not present.  The Board finds that under 
VA's duty to assist principles, the RO has the duty to obtain 
outstanding medical records and the veteran is entitled to 
another medical examination to assess whether the present 
level of disability has increased since the October 2002 VA 
examination.  38 C.F.R. § 3.159(c).  To ensure that VA has 
met its duty to assist the veteran in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the AMC for the 
following development:

1. The AMC/RO should obtain the 
veteran's VA medical records from 
November 2003 to present from the South 
Texas Veterans Health Care System 
including the Kirkville facility and 
associate these records with the claims 
file.

2.  After completion of number 1, the 
veteran should be afforded a VA podiatry 
examination at the Big Springs/Lubbock, 
Texas VA facility for the purpose of 
ascertaining the present severity of the 
service-connected residuals, fracture, 
healed, right great toe.  All the 
symptomatology of the veteran's toe 
disability should be listed.  The 
examiner should determine whether the 
veteran's right toe disability is 
moderate, moderately severe, or severe.  
The examiner also should state whether 
there is any malunion or nonunion of the 
tarsal or metatarsal bones; and if so, 
whether this is moderate, moderately 
severe, or severe.  Finally, the 
examiner should address the functional 
limitations of the service-connected 
residuals, fracture, healed, right great 
toe, specifically pain, weakness, 
incoordination, fatigability.  A 
complete rationale for all opinions 
expressed and conclusions reached should 
be provided.  The claims file should be 
made available and reviewed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

